                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

JOSEPH P. SUAZO,

               Plaintiff,

       vs.                                                            No. 19-CV-00228 WJ/JHR

DERICK ROMERO,

               Defendant.

               MEMORANDUM OPINION AND ORDER
GRANTING DEFENDANT’S MOTION TO DISMISS OR ALTERNATIVELY, MOTION
            FOR JUDGMENT ON THE PLEADINGS (DOC. 18)
                             and
   DENYING DEFENDANT’S MOTION FOR SANCTIONS (DOC. 13) AS MOOT

       THIS MATTER comes before the Court upon the following motions:

   •   Defendant’s Motion to Dismiss, or, Alternatively, Motion for Judgment on the Pleadings
       on the Basis of Qualified Immunity, filed September 16, 2019 (Doc. 18); and

   •   Defendant’s Motion for Sanctions, Motion to Dismiss or Alternatively, Motion for
       Judgment on the Pleadings on the Basis of Qualified Immunity, filed September 3, 2019
       (Doc. 13).

       Having reviewed the parties’ pleadings and the applicable law, the Court finds that

Defendant’s motion is well-taken and, therefore, is granted.

                                         BACKGROUND

       On February 11, 2019, Plaintiff filed a civil rights complaint in the First Judicial District

Court in Santa Fe, New Mexico. Defendant removed the case to federal court on March 16, 2019

on the basis of federal jurisdiction under 28 U.S.C. §1331, and this Court’s supplemental

jurisdiction for the alleged state law claims under 28 U.S.C. §1367. The entirety of Plaintiff’s civil

complaint appears below:
Doc. 1-1 (“Civil Complaint”). Because Plaintiff is proceeding pro se, the Court construes the

complaint under a liberal standard. Ford v. Pryor, 552 F.3d 1174, 1178 (10th Cir. 2008). Plaintiff

alleges the following claims:

    •    False imprisonment;
    •    Tampering with evidence
    •    False warrant for [illegible] harassment
    •    Brain injury
    •    Fracture of hip while incarcerated
    •    Incarceration “for no reason”
    •    Violation of due process rights and/or unlawful arrest

                                                       DISCUSSION

         Defendant seeks dismissal of the complaint under Rule 12(b) of the Federal Rules of Civil

Procedure as well as under Rule 12(c). Plaintiff has not responded to the motion and under this

Court’s local rules, a failure to timely respond to a motion “constitutes consent to grant the

motion.” D.N.M.LR-Civ. 7.1(b). While this failure to respond would allow the Court to grant the

relief requested by Defendant, the Court will proceed to address Defendant’s motion on the merits

to determine whether Defendant has raised legally sufficient grounds for dismissal.1




1
  The last three docket entries in this case shows that mail sent to Plaintiff from the Clerk of Court was returned as
“Undeliverable.” See Docs. 22, 23 & 24. Under Local Rule 83.6, Plaintiff as a pro se party has a “continuing duty
to notify the Clerk, in writing, of any change” in mailing address and telephone numbers. Plaintiff has failed to
comply with this local rule as well.

                                                           2
I.     Failure to State a Claim Under Rule 12(b)(6)

       In considering (reviewing) a motion to dismiss under Fed.R.Civ.P. 12(b)(6), the Court

“accept[s] as true all well-pleaded factual allegations in a complaint and view[s] these allegations

in the light most favorable to the plaintiff.” Schrock v. Wyeth, Inc., 727 F.3d 1273, 1280 (10th Cir.

2013) (citation and internal quotation omitted). “To survive [dismissal,] a complaint must contain

enough facts to state a claim to relief that is plausible on its face.” Id. (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007) (internal quotation omitted)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Defendant contends that Plaintiff fails to allege federal civil rights violations that stand up

to the Iqbal-Twombly standard, and the Court agrees. Individual liability under §1983 must be

based on personal involvement in the alleged constitutional violation. See Foote v. Spiegel et al.,

118 F.3d 1416, 1423 (10th Cir. 1997). A complaint must make clear exactly “who is alleged to

have done what to whom, to provide each individual with fair notice as to the basis

of the claims against him or her, as distinguished from collective allegations . . . .” Robbins v.

Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008). Plaintiff has not done so here.

       The complaint suggests that somehow Defendant Robbins was responsible for unlawfully

seizing him and depriving him of his due process rights, but it is devoid of any facts that would

give Defendant fair notice of the conduct on which the claims are based. There are no facts relating

to the arrest and why it was allegedly unlawful. Also, Plaintiff does not state where the alleged

hip injury or harm occurred: there are no references to a particular detention center or prison, or of

any of the individuals responsible for causing the injury. Vague references in the complaint to

various civil rights violations fall short of meeting federal pleading standards. Iqbal, 556 U.S. at



                                                  3
678 (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”); Robbins, 519 F.3d at 1250 (complaint failed to give fair notice to

defendants of basis of plaintiff’s claims where complaint made no mention of which defendants

had direct contact with plaintiff or how each defendant might be individually liable for alleged

constitutional deprivations). Therefore, Defendant is entitled to dismissal of Plaintiff’s complaint

on this basis alone.

II.      Judgment on the Pleadings: Rule 12(c)

         Defendant seeks dismissal under Rule 12(c) based on qualified immunity as well as the

statute of limitations. A motion under Rule 12(c) is generally treated in the same manner as a Rule

12(b)(6) motion to dismiss. Mock v. T.G.&Y Stores Co., 971 F.2d 522, 528 (10th Cir. 1992). To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570 (2007)). In reviewing a motion to dismiss, the Court accepts all well-

pleaded factual allegations in the complaint as true and then determines whether the complaint

plausibly states a legal claim for relief. Gallagher v. Shelton, 587 F.3d 1063, 1068 (10th Cir.

2009).

         A.     Qualified Immunity – Federal Claims

         Defendant seeks dismissal of the complaint under Rule 12(c) on the basis of qualified

immunity. Qualified immunity provides “immunity from suit rather than a mere defense to

liability.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). Qualified immunity serves to prevent

undue interference with public affairs by cutting short baseless litigation against public officials.

Because allowing a case to go to trial effectively results in the loss of qualified immunity, the issue

“should be resolved as early as possible.” Oliver v. Woods, 209 F.3d 1179, 1185 (10th Cir. 2000).



                                                  4
In resolving a motion to dismiss based on qualified immunity, a court must consider “whether the

facts that a plaintiff has alleged . . . make out a violation of a constitutional right,” and “whether

the right at issue was clearly established at the time of defendant's alleged misconduct.” Id. at 816

(internal quotation marks omitted). Leverington v. City of Colorado Springs, 643 F.3d 719, 732

(10th Cir. 2011).

         The Supreme Court has held that courts have discretion to determine which of the two

prongs of the qualified immunity analysis should be addressed first in light of the circumstances

in the particular case. Pearson v. Callahan, 555 U.S. 223, 236 (2009); see Christensen v. Park City

Mun. Corp., 554 F.3d 1271, 1277 (10th Cir. 2009). The Supreme Court also suggests that is a

“better approach” to determine first whether the plaintiff has alleged a deprivation of a

constitutional right at all.” County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998).

         Defendant contends that Plaintiff cannot assert any constitutional claims arising from an

unlawful arrest or seizure because his arrest was constitutional.2 The arrest at issue occurred on

April 6, 2016. According to the Criminal Complaint, Plaintiff was arrested on three counts of

traffic violations: (1) Driving with a suspended or revoked license; (2) Failure to have operating

tail lamps; and (3) Driving while under the influence of intoxicating liquor and/or drugs. Doc. 18-

1.3 On April 8, 2016, a magistrate court judge in Santa Fe County determined that there was

probable cause to believe that a crime had been committed by Plaintiff. Id. (Probable Cause

Determination).



2
  The complaint contains no specific information about Defendant’s identity or role in the arrest or Plaintiff’s
incarceration.
3
  The Court may consider these documents (the Criminal Complaint and Probable Cause Determination) in
addressing this motion under the federal rules of civil procedure. See GFF Corp. v. Associated Wholesale Grocers,
Inc., 130 F.3d 1381, 1384 (10th Cir. 1997) (“If a plaintiff does not incorporate by reference or attach a document to
its complaint, but the document is referred to in the complaint and is central to the plaintiff's claim, a defendant may
submit an indisputably authentic copy to the court to be considered on a motion to dismiss.”).

                                                           5
       Defendant is correct that Plaintiff cannot assert a claim of unlawful seizure because the

magistrate court’s determination of probable cause bars his §1983 claims. Federal courts have

consistently accorded preclusive effect to issues decided by state courts. Allen v. McCurry, 449

U.S. 90, 95 (1980) and so res judicata principles “fully apply” to civil rights suits brought under

the §1983 statute. Id. Plaintiff’s unlawful arrest claims are also barred by the Heck doctrine, which

prohibits §1983 suits that would call a conviction into question. Heck v. Humphrey, 512 U.S. 477

(1994); Beck v. City of Muskogee Police Dept. et al, 195 F.3d 553 (10th Cir. 1999) (district court

must consider whether a judgment in favor of §1983 plaintiff would necessarily imply the

invalidity of his conviction or sentence; if it would, the complaint must be dismissed unless the

plaintiff can demonstrate that the conviction or sentence has already been invalidated.)

       The purpose behind the Heck doctrine is to prevent litigants from using a § 1983 action to

challenge their sentences. Butler v. Compton, 482 F.3d 1277, 1279 (10th Cir. 2007). This is exactly

what Plaintiff attempts to do here. Plaintiff cannot assert claims that would imply the invalidity of

that finding and as a result, all claims related to the unlawful arrest claim are dismissed with

prejudice: false imprisonment; tampering with evidence; false warrant; incarceration “for no

reason” and all due process rights associated with Plaintiff’s arrest.

       B.      Statute of Limitations – State Law Claims

       The Heck doctrine also bars any and all state law claims that are related to Plaintiff’s

alleged unlawful seizure, due to the magistrate court’s finding of probable cause. The other claims

alleging a denial of medical care may be premised on the alleged unlawful arrest as well, but even

if these claims are not barred by Heck, the complaint as a whole is insufficient under the Iqbal-

Twombly standard, as discussed above, and the medical care claims would be dismissed on that

ground.



                                                  6
       Construing the state claims liberally, Plaintiff is suing a governmental entity—whether for

his unlawful arrest or for denial of medical care while incarcerated—and so he is required to sue

under the New Mexico Tort Claims Act (“the Act”) which is the “exclusive remedy against a

governmental entity or public employee for any tort for which immunity has been waived.” §41–

4–17(A). Defendant contends that Plaintiff’s state law claims fail because they are barred by the

two-year statute of limitations under the Act. §41-4-15(A). Plaintiff had two years from the date

of his arrest on April 6, 2016 in which to file his complaint. The federal complaint was not filed

until February 2019, almost a year after the limitations period expired. Thus, Plaintiff’s state law

claims against Defendant Romero are time-barred and any claims rooted in state law will be

dismissed.

III.   Defendant’s Motion for Sanctions, Motion to Dismiss or Alternatively, Motion for
Judgment on the Pleadings on the Basis of Qualified Immunity, filed September 3, 2019
(Doc. 13).

       In light of the Court’s disposition of Plaintiff’s complaint, Defendant’s Motion for

Sanctions is denied as moot and as seeking cumulative relief.

       Accordingly, based on the reasons set forth in this Memorandum Opinion and Order, (i)

Defendant’s Motion to Dismiss, or, Alternatively, Motion for Judgment on the Pleadings on the

Basis of Qualified Immunity (Doc. 18) is hereby GRANTED and (ii) Defendant’s Motion for

Sanctions, Motion to Dismiss or Alternatively, Motion for Judgment on the Pleadings on the Basis

of Qualified Immunity (Doc. 13) is denied as MOOT.




                                              _________________________________________
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 7
